UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-8128


DONTA NOVELL CLANTON,

                Petitioner - Appellant,

          v.

DIRECTOR OF DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:12-cv-01061-GBL-TRJ)


Submitted:   May 30, 2013                  Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donta Novell Clanton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donta        Clanton    seeks    to    appeal       the       district    court’s

order dismissing his 28 U.S.C. § 2254 (2006) petition without

prejudice for failure to comply with the court’s order directing

him to show cause why his petition should not be dismissed as

barred by the one-year statute of limitations or barred due to

his procedural default, and to pay the statutory filing fee.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial    Indus.       Loan    Corp.,       337   U.S.        541,    545-47     (1949).

Because the deficiencies identified by the district court may be

remedied     by    the    filing      of   a     petition         that     satisfies        the

requirements       of    the   district         court,       we     conclude       that    the

district     court’s       order    is     neither       a     final       order     nor    an

appealable    interlocutory         or     collateral         order.        Domino        Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).         Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal for lack of jurisdiction.                                   We

dispense     with       oral   argument        because        the    facts     and        legal

contentions       are    adequately      presented       in    the       materials    before

this court and argument would not aid the decisional process.

                                                                                   DISMISSED



                                            2